ALLOWANCE
Applicant’s reply, filed 12 April 2021 in response to the ex parte Quayle action mailed 31 March 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-2, 5-7 and 9 are pending, wherein claims 1-2, 5-7 and 9 are as previously presented and claims 3-4, 8 and 10-15 have been cancelled by this and/or previous amendment(s). Pending claims 1-2, 5-7 and 9 are herein allowed. 

Response to Amendment
The duplicate claim objection to claim 10 and the subsequent objections to claims 11-13 and 15 are withdrawn as a result of Applicant’s cancellation of the noted claims. 
No other objection and/or rejection is believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Kawai (JP 2008296431 A) teaches laminated ceramic sheets comprising a plurality of arranged layers including a ceramic layer 5 comprising sintered ceramic bodies of magnetic or dielectric materials (abstract; [0029]-[0030]), a resin layer 3 comprising plastic or elastomeric materials (abstract; [0034]-[0035]), conductive layers 67, 77 or 153 comprising conductive filler in a resin matrix ([0095]-[0099]), and double-sided adhesive tape layers 123 (Fig 15(d)). Kawai further teaches the conductive layers 67, 77 or 153 may be positioned relative to the ceramic layer 5 and teaches each layer has a preferred thickness of 0.01mm to about 0.3 mm ([0036]). Kawai differs from the instant invention in that Kawai is silent to the surface resistivity of the conductive layers and provides no guidance or motivation thereto, is silent as to the real and imaginary parts of magnetic permeability of the magnetic layers and provides no guidance or motivation thereto, and while teaching ferrites in the ceramic layer Kawai does not teach the specifically claimed sintered ferrite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767